ON MOTION FOR REHEARING.
GRAVES, Presiding Judge.
Appellant complains in his motion for rehearing herein because of the “inherent unreliability” of the testimony of the three young girls as to the appellant’s identity.
It was shown by the testimony of the little girl who was the complainant in this matter that appellant accosted her and her two companions and invited them to get into the car with him, which they refused to do. She positively identified him as the man who afterwards told her that he was a constable; that she had no right to be out on the street at that time, and told her to get in his car; that she did so under the impression, so she said, that he was an officer and that he had a right to tell her what to do. She testified very clearly in the matter that she was fourteen years of age at the time. She told about the assault made upon her by the appellant and described her condition immediately after the assault as testified to by the other witnesses. There were two smaller girls with her at the time that appellant first accosted them and these two girls also identified appellant as the man who attempted to get them into his car to ride with him at their first meeting. The injured girl was ■ in the ninth grade at school and evidently was clear in her mind *387as to the identity of the appellant. We see no “inherent unreliability” in her testimony as detailed before the jury. We find no confusion shown in her statements on the trial. She also definitely identified appellant in the line-up of five men presented before her, and all three witnesses finally identified him as the person who attempted to get them into his automobile at his first contact with them. Under the circumstances, we do not feel disposed to say that we find any unreliability in the state’s testimony.
We think the matters were properly disposed of in our original opinion, and the motion for rehearing is therefore overruled.